Motions for rehearing have been made by the attorney general and by Mr. Feinsinger, attorney for the board when the case was argued and decided, and briefs have been filed by them and by attorneys for the Wisconsin State Federation of Labor asamici curiae. Since the decision was rendered the legislature has abolished the board and repealed the act under which the board functioned. Ch. 57, Laws of 1939. The attorney for the plaintiff has moved to dismiss the motions on the ground that as the former defendant is no longer in existence it cannot move the court, and that as the board cannot itself move the court, neither can the attorney general or its former attorney move in its behalf. The question raised by the plaintiff's motion is interesting. But whether the board or the attorneys moving in its behalf have capacity or power so to move, the court has power of its own motion to determine whether the case was correctly decided, and to withdraw or modify its former opinion according as it shall determine if it considers that the decision was in any respect erroneous. The record is still before us. In the case of State ex rel.Hemmy v. Miller, 173 Wis. 412, 179 N.W. 815, 181 N.W. 745, neither party moved for a rehearing. The time for presenting such motion had expired. But the record was still in this court, and a federal question being involved, and the court's attention having been called by an attorney not connected with the case to a decision of the United States supreme court deciding the question contrary to the decision of this court, made prior to this court's decision, the court of its own motion ordered a rehearing, reconsidered the case and corrected its former ruling. A brief amicus curiae was received. See also State ex rel. Postel v. Marcus, 160 Wis. 354, *Page 195 152 N.W. 419. We shall therefore consider such matters as are presented in the briefs filed as we deem proper for consideration and of enough importance to require it.
The briefs filed in effect request that all the provisions of the repealed Wisconsin Labor Relations Act should be construed by the court to serve as a guide to the labor board that has been appointed under the Labor Relations Act enacted on the repeal of the former act. This we consider we cannot properly do as it would in effect be giving advice to the present board in respect to its handling of matters that may in the future come before it. Such questions as may come before that board must await our decision when in due course and properly they come before us.
The only question that we deem it necessary now to consider or of import enough to warrant our consideration at this time is the interpretation of our opinion relating to the point of affirmative action respecting back pay on reinstatement of the discharged employees. We held that the provision of the order of the board requiring pay to these employees until such time subsequent to the decision of the board as they should return to the plaintiff's employment pursuant to an offer by him to take them back, was made upon an erroneous view of the law by the board and reversed the order in that respect. We considered that the board was of the view that under the act the discharged employees were entitled to back pay as matter of right from the time of their discharge until their reinstatement. It is contended in the briefs filed that they were so entitled. It is contended that the board could order reinstatement or not, and order back pay or not, but if it ordered back pay at all it must order full back pay up to the time of reinstatement. To the latter we cannot agree. The language of the act as to affirmative relief is that the board may "take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies" of the Labor Relations Act. *Page 196 
(Sec. 111.10 (3), Stats. 1937.) We held that this provision did not as matter of right entitle discharged employees to full back pay, less earnings of course, up to the time of their reinstatement, if reinstatement and back pay were ordered, but that the power of the board in fixing the amount of back pay was limited to such amount as it deemed was reasonably necessary to effectuate the purposes of the act. The amount to be ordered, if it was ordered, was discretionary with the board, and the discretion of the board, if abused, or if exercised on an erroneous view of the law, was subject to review and correction by the court. That is all we intended to hold, and we consider that, reasonably and fairly considered, that is all the opinion indicates we did hold respecting the matter of back pay. To that view we adhere.
One of the briefs urges that the mandate of the court should have remanded the case to the board with directions to make another order relating to back pay. If so, now to change the order in that respect would be futile, as the board is out of existence. If we have occasion in the future to reverse orders of the new board respecting back pay we can then enter such mandate as we then deem proper.
No useful purpose would be served by considering other matters mentioned in the briefs. We perceive nothing in our opinion necessary to withdraw, and no occasion, on our own motion or otherwise, to order a rehearing, and none will be ordered. *Page 197